PER CURIAM.
The appellant plead not guilty to a charge of murder in the first degree, was tried and found guilty as charged, by a jury, with *289a recommendation of mercy. Thereupon he was sentenced to a term of life in the state penitentiary.
The several grounds relied on by appellant for reversal have been carefully considered in the light of the record, briefs and arguments of counsel, and we have concluded therefrom that no reversible error has been shown. The record discloses that the case was fully and fairly tried, that the jury verdict is supported by the evidence and that the rulings of the trial court challenged by the appellant did not, on the record and under the law, constitute reversible error. Therefore, the judgment and sentence appealed are affirmed. See Stewart v. State, Fla.App.1969, 221 So.2d 155; Williams v. State, Fla.1959, 110 So.2d 654; Feldman v. State, Fla.App.1968, 212 So.2d 21.
Affirmed.